DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then proceeding to the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “receiving input information regarding one or more nozzles, receiving input information regarding a fire suppression agent, receiving input information regarding a room to be protected by the fire suppression system, iterating through a plurality of scenarios to determine fire suppression characteristics of each scenario, determining coverage of the room to be protected for each of the plurality of scenarios, and ranking each scenario of the plurality of scenarios based on the fire suppression characteristics,” are abstract ideas, as they involve mental process. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “generating a contour maps and line plots configured to assess dispersion of the target,” “a processor” “a memory”, but said limitations are merely directed to insignificant post-solution activity of outputting the desired data and usage of general-purpose computer and associated memory for implementing the abstract idea. The claims do not improve the functioning of any computer or memory. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “generating a contour maps and line plots configured to assess dispersion of the target,” “a processor” “a memory”, but said limitations are merely directed to post-solution activity of outputting the desired data and usage of general-purpose computer and associated memory for implementing the abstract idea that are well-understood, routine and conventional. As such. The claims do not recite additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims recite “iterating through a plurality of scenarios to determine fire suppression characteristics of each scenario, determining coverage of the room to be protected for each of the plurality of scenarios ,” but said limitation is merely a genus claim and the original disclosure does not disclose any details as to how to determine fire suppression characteristics and determine coverage of the room to be protected for each of the plurality of scenarios.” Examining the original disclosure, Paragraph [0035] mentions that the ROM processes the information, but there is no further details as to how to determine first suppression characteristics and the room coverage. Similarly for dependent claims 10-12 in regard to injection, vaporization and dispersion, the original disclosure mentions using CFD in Paragraph [0043] to perform detailed analysis of the agent injection, vaporization and dispersion, but likewise, the original disclosure does not further details as to how to perform said analysis. (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,”). Due to lack of any details, what is disclosed in the original disclosure is merely a wish or plan to determine the fire suppression characteristics, room coverage and perform injection, vaporization and dispersion analysis (see also In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described; and Fiers, 984 F.2d at 1170, and again in Enzo, 323 F.3d at 968. “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-9, 13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golinveuax et al., US-PGPUB 2008/0319716 (hereinafter Golinveaux) in view of Satoh et al., US-PGPUB 2002/0029129 (hereinafter Satoh)

          Regarding Claims 1 and 13. Golinveaux discloses determining fire suppression system characteristics (Abstract), comprising:

receiving input information regarding one or more nozzles (Paragraph [0123], sprinkler characteristics for modeling; Paragraph [0134]);
receiving input information regarding a fire suppression agent (Paragraph [0123], flow rate of water);
receiving input information regarding a room to be protected by the fire suppression system (Paragraph [0101], storage area 70; Paragraph [0121], storage space variables)
iterating through a plurality of scenarios to determine fire suppression characteristics of each scenario (Paragraph [0118] modeling fire scenario; Paragraph [0133]; Paragraph [0229], iterative design and dynamic modeling), 
determining coverage of the room to be protected for each of the plurality of scenarios (Fig. 14; Paragraphs [0137]-[0190], Examples 1-8); 

Golinveaux does not explicitly disclose ranking each scenario of the plurality of scenarios based on the fire suppression characteristics.

Satoh discloses ranking various fire-related scenarios, such as the level of fire detecting ability with respect to sensors installed and the like, making it possible to make relative comparison of fire safety (Paragraph [0006])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Satoh in Golinveaux and rank each scenario of the plurality of scenarios based on the fire suppression characteristics, so as to make relative comparison of the fire safety.

          Regarding Claim 3 and 15. Golinveaux discloses input information regarding one or more nozzles comprise one or more of the following: orifice layout, size of orifice, shape of orifice, number of nozzles, and placement of nozzles (Paragraph [0123], modeling sprinkler, including water spray structure, etc; Table 1: number of sprinklers)

          Regarding Claims 4 and 16. Golinveaux discloses input information regarding fire suppression agent comprises one or more of the following: properties of the agent, temperature of the agent, amount of the agent (Paragraph [0101], deliver volume of water or other firefighting fluid characteristics, pressure and flow rate; Paragraph [0123], flow rate of water)

          Regarding Claims 5 and 17. Golinveuax discloses input information regarding the room to be protected comprises one or more of the following: dimensions of the room, contents of the room, materials of the room, and layout of the room (Paragraph [0114], storage height, area; Paragraph [0118], modeling fire scenario, including geometric arrangement; Paragraphs [0121]-[0124]; Table 1: dimensions of the storage, locations and size of combustibles, etc)

          Regarding Claim 8. Golinveuax discloses iterating through the plurality of scenarios comprises changing one or more of the input information of the one or more nozzles and determining the coverage of the room based on the changed input information (Fig. 14; Paragraph [0133]; Paragraphs [0137]-[0190], Examples 1-8);  

          Regarding Claim 9. Golinveuax discloses generating a visualization of the coverage of the room to be protected for each of the plurality of scenarios (Figs. 1 and 2’s; Paragraph [0133]; Paragraphs [0137]-[0190], Examples 1-8)

          Regarding Claim 19. Golinveuax discloses changing one or more of the input information of the one or more nozzles, and determining the coverage of the room based on the changed input information (Paragraphs [0133]-[0134]; Paragraphs [0137]-[0200], Examples 1-8)

          Regarding Claim 20. Golinveuax discloses generating a visualization of the coverage of the room to be protected for each of the plurality of scenarios (Paragraphs [0133]-[0134]; Figs. 1’s, 2’s, 5A-7A, 9A-10A, 12A)

Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Golinveaux, US-PGPUB 2008/0319716 in view of Schmitt et al., US-PGPUB 2016/0121151 (hereinafter Schmitt)

          Regarding Claims 6 and 18. Golinveuax discloses modeling and simulating fire scenario using various inputs using the computer (Paragraph [0118]), including layout of the room comprising a shape of the room (Figs. 1 and 2’s; Paragraph [0121]-[0122]) 

Golinveuax does not disclose shape of the room are input using a graphical user interface

Schmitt discloses remote control of the fire suppression system (Abstract), including inputting information using graphical user interface (Fig. 1; Paragraph [0067]-[0068]; Paragraphs [0099]-[0100])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Schmitt in Golinveaux and input the shape of the room using a graphical user interface, and thereby allow enhanced fire scenario simulation with visual interaction with the user.
          
          Regarding Claim 7. Golinveuax discloses the contents of the room are input using the graphical user interface (Figs. 1 and 2’s; Paragraph [0121])

Golinveuax does not disclose contents of the room are input using a graphical user interface

Schmitt discloses remote control of the fire suppression system (Abstract), including inputting information using graphical user interface (Fig. 1; Paragraph [0067]-[0068]; Paragraphs [0099]-[0100])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Schmitt in Golinveaux and input the content of the room using a graphical user interface, and thereby allow enhanced fire scenario simulation with visual interaction with the user.

9.          Claims 2, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Golinveuax, US-PGPUB, 2008/0319716 in view of Satoh et al., US-PGPUB 2002/0029129 as applied to Claim 1 above, and further in view of Butz et al., US-PGPUB 2008/0128145 (hereinafter Butz)

          Regarding Claims 2, 10-12 and 14. Golinveaux discloses simulating fire suppression scenario (Paragraph [0214]), including modeling water or other firefighting fluid characteristics, pressure and flow rate Paragraph [0101]; water spray structure and flow rate (Paragraph [0123]) and fluid delivery having a nominal discharge density and pressure (Paragraph [0134]; [0137]; Table 3)

The modified Golinveaux does not disclose (Claims 2 and 14: the fire suppression characteristics comprise penetration of the fire suppression agent and vaporization of the fire suppression agent, (Claim 10: information to a computation field dynamics simulator to assess the spatio-temporal evolution of injection, vaporization, and dispersion of the agent into the room, (Claim 11: generating contour maps and line plots configured to assess dispersion of the agent, and (Claim 12: using the computation field dynamics simulator to assess one or more of the following: agent concentration dispersion, conversion of agent to vapor, mean concentration mixedness, and amount of agent lost)

Butz discloses assessing the spatio-temporal evolution of injection, vaporization and dispersion of the agent, generating contour maps and line plots configured to assess dispersion of the agent, and assessing agent concentration dispersion (Figs. 8, 12-14 depicting the spatio-temporal evolution of the fire suppression agent; ; [0009], fine water mist as one of the promising fire suppression candidate; Paragraph [0044], vaporization of the fire suppression liquid; [0050], rapid vaporization with sufficient mass to be distributed throughout the room; [0051]-[0052], concentration of the liquid droplets; [0014], mixing the agent; [0019]; [0084]; [0101], effectiveness of fire suppression; [0004])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Butz in the modified Glovineaux and (Claims 2 and 14: have the fire suppression characteristics comprise penetration of the fire suppression agent and vaporization of the fire suppression agent, (Claim 10: assess the spatio-temporal evolution of injection, vaporization, and dispersion of the agent into the room, (Claim 11: generate contour maps and line plots configured to assess dispersion of the agent, and (Claim 12: assess one or more of the following: agent concentration dispersion, conversion of agent to vapor, mean concentration mixedness, and amount of agent lost), so as to find the optimal fire suppression design by including additional inputs directed to the characteristic of the fire suppression agent into the fire suppression simulation.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
11.      In regards to 112 rejection, the Examiner respectfully disagrees. For written description, the question is not about how one of ordinary skill in the art "could" carry out the invention or "predict" with a reasonable degree of confidence, but rather, the recognition of the "possession" by the inventor by one of ordinary skill in the art (see Martin vs Mayer, 823 F2d 500, 3 USPQ2d 1333 (CAFC 1987). Id., at 1337, Jepson vs Coleman 314 F2d 533 (CCPAA 1963), "It is not a question of whether one skilled in the art "might" be able to construct the patentee's device from the teachings of the disclosure . . . . Rather, it is a question whether the application necessarily discloses that particular device.” As such, due to lack of any details, what is disclosed in the original disclosure is merely a wish or plan to determine the fire suppression characteristics, room coverage and perform injection, vaporization and dispersion analysis, and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857